 1                                                           JUDGE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     ) No. CR15-337-RSL
 8                                                 )
                     Plaintiff,                    )
 9                                                 ) ORDER GRANTING
                v.                                 ) MOTION FOR PERMISSION
10                                                 )
     BRADFORD TRUMAN HINES,                        )
11                                                 )
                     Defendant.                    )
12                                                 )
13          The Court has considered Bradford Hines’s Motion for Permission and all the

14   records in this case.

15          IT IS NOW ORDERED Mr. Hines shall be allowed to live in the duplex

16   apartment adjacent to his family apartment.

17          DATED this 22nd day of August, 2019.

18
19
20
                                                           A
                                                           Robert S. Lasnik
                                                           United States District Judge
21
22
     Presented by:
23   s/ Corey Endo
24   Assistant Federal Public Defender
     Attorney for Bradford Hines
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION FOR PERMISSION                        1601 Fifth Avenue, Suite 700
       (Bradford Hines; CR15-337-RSL) - 1                            Seattle, Washington 98101
                                                                                (206) 553-1100
